                  Case 1:20-cr-00174-DAD-BAM Document 62 Filed 10/29/20 Page 1 of 3
AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release                                        Page 1 of        3       Pages



                                      UNITED STATES DISTRICT COURT
                                                                          for the
                                                                                                                    FILED
                                                 Eastern District of California                                     Oct 29, 2020
                                                                                                                CLERK, U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF CALIFORNIA


UNITED STATES OF AMERICA,
                                                                          )
                              v.                                          )
                                                                          )             Case No.      1:20-cr-00174-DAD-BAM
SANDRA CORONADO DIAZ,                                                     )


                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:             U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California
                                                                                              Place
      U.S. MAGISTRATE JUDGE Erica P. Grosjean in Courtroom 10 (unless another courtroom is designated)

      on                                            NOVEMBER 18, 2020 at 10:00 AM
                                                                              Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.


TO U.S. MARSHAL OFFICE: DEFENDANT IS ORDERED RELEASE on Friday,
October 30, 2020 at 6:00 AM to at which time defendant will be released to an approved
family member for direct transportation to the WestCare of California Inc., inpatient
substance abuse program in Fresno, California.



(Copies to:       Defendant (through Pretrial)               PRETRIAL SERVICES                 US ATTORNEY        US MARSHAL)
DocuSign Envelope ID: CD052FF8-1A8A-420A-AD02-A736DB7EA054

                     Case
     AO 199B (Rev. 09/08-    1:20-cr-00174-DAD-BAM
                          EDCA [Fresno]) Additional Conditions of ReleaseDocument
                                                                         (General)      62 Filed 10/29/20 Page 2 of 3
                                                                                                                    Page                     2 of   3 Pages

     CORONADO Diaz, Sandra
     Doc. No. 1:20CR-00174-DAD-BAM-05

                                                  ADDITIONAL CONDITIONS OF RELEASE
    Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
    persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

          (6)       The defendant is placed in the custody of:

                       Name of person or organization             Angelita Garza

             who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
             defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
             release or disappears.
                                                                              10/28/2020
                        SIGNED: ________________________________
                                           CUSTODIAN
          (7)       The defendant must:
                    (a) report on a regular basis to the following agency:
                         Pretrial Services and comply with their rules and regulations;
                    (b) report telephonically to the Pretrial Services Agency on the first working day following your release from
                         custody;
                    (c) reside at a location approved by the PSO, and not move or be absent from this residence for more than 24 hrs.
                         without prior approval of PSO; travel restricted to Eastern District of California, unless otherwise approved in
                         advance by PSO;
                    (d) report any contact with law enforcement to your PSO within 24 hours;
                    (e) cooperate in the collection of a DNA sample;
                    (f) not associate or have any contact with co-defendants, unless in the presence of counsel or otherwise approved in
                         advance by the PSO;
                    (g) maintain or actively seek employment, and provide proof thereof to the PSO, upon request;
                    (h) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other
                         dangerous weapon; additionally, you must provide written proof of divestment of all firearms/ammunition,
                         currently under your control;
                    (i) submit to drug and/or alcohol testing as approved by the Pretrial Services Officer. You must pay all or part of the
                         costs of the testing services based upon your ability to pay, as determined by the Pretrial Services Officer;
                    (j) refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance without a prescription
                         by a licensed medical practitioner; and you must notify Pretrial Services immediately of any prescribed
                         medication(s). However, medical marijuana, prescribed and/or recommended, may not be used;
                    (k) participate in a program of medical or psychiatric treatment including treatment for drug or alcohol dependency,
                         as approved by the PSO; you must pay all or part of the costs of the counseling services based upon your ability
                         to pay, as determined by the PSO;
                    (l) not apply for or obtain a passport or any other traveling documents during the pendency of this case;
                    (m) participate in the substance abuse treatment program at WestCare California Inc., inpatient facility, and comply
                         with all the rules and regulations of the program. You must remain at the inpatient facility until released by the
                         pretrial services officer. A responsible party, approved by Pretrial Services, must escort you to all required court
                         hearings and escort you back to the inpatient facility upon completion of the hearing;
                    (n) participate in the Better Choices court program and comply with all the rules and regulations of the program. You
                         must remain in the program until released by a pretrial services officer. In accordance with this condition, you
                         must appear before the Honorable Erica P. Grosjean, courtroom 10, on November 18, 2020, at 10:00 a.m. via
                         telephone; and,



                     USMS SPECIAL INSTRUCTIONS:
                    (o)   have your release on bond delayed until October 30, 2020, at 6:00 a.m. at which time you will be released from
                           the Fresno County Jail to an approved family member for direct transportation to the WestCare of California Inc.,
                           inpatient substance abuse program in Fresno, California.
    Case 1:20-cr-00174-DAD-BAM Document 62 Filed 10/29/20 Page 33 of 3   3


           SANDRA CORONADO DIAZ




X




      10/29/2020

                               BARBARA A. McAULIFFE, U.S. MAGISTRATE JUDGE
